—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 16, 1992, convicting defendant, after a jury trial, of petit larceny and theft of services, and sentencing him to con*255secutive prison terms of 1 year and fining him $1,000 on each conviction, unanimously affirmed.
Defendant’s contention that the court improperly announced a Sandoval ruling without any type of hearing or oral argument was not preserved for appellate review. Were we to reach the claim, we would find it to be without merit, because the record does not indicate that defendant made any Sandoval application in the first place, and defendant could not have been prejudiced by a gratuitous sua sponte ruling, partially in his favor.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ross, Williams and Tom, JJ.